 1                                                  THE HONORABLE RICHARD A. JONES
 2

 3

 4
                         IN THE UNITED STATES DISTRICT COURT
 5
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7    UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00258 RAJ
 8                              Plaintiffs,               ORDER CONTINUING TRIAL
 9                                                        DATE AND PRETRIAL MOTIONS
             vs.                                          DEADLINE
10
      LOUIE SANFT, JOHN SANFT, and
11    SEATTLE BARREL AND
12    COOPERAGE COMPANY,

13                              Defendants.
14

15          The Court has considered the parties’ Stipulated Motion to Continue Trial Date,
16   requesting a continuance of the trial date and pretrial motions deadline, and has further
17   received speedy trial waivers from Defendants. In light of the circumstances presented in
18   the parties’ motion,
19          THE COURT FINDS that the failure to grant a continuance of the trial date would
20   result in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
21          THE COURT FURTHER FINDS that this is a complex case due to the volume of
22   discovery to be provided, and that it is unreasonable to expect adequate preparation for
23   pretrial proceedings or the trial itself as those dates are currently set, within the meaning of
24   18 U.S.C. § 3161(h)(7)(B)(ii).
25

                                                                                       LAW OFFICES
      ORDER CONTINUING TRIAL DATE AND                                     CALFO EAKES & OSTROVSKY LLP
      PRETRIAL MOTIONS DEADLINE - 1                                         1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101
      (CASE NO. 2:19-cr-00258-RAJ)                                        TEL, (206) 407-2200 FAX, (206) 407-2224
 1          THE COURT FURTHER FINDS that the failure to grant a continuance of the trial
 2   date and pretrial motions deadline would deny defense counsel the reasonable time
 3   necessary for effective preparation, taking into account the exercise of due diligence,
 4   within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
 5          THE COURT FURTHER FINDS that the ends of justice will be served by ordering
 6   a continuance in this case, that a continuance is necessary to ensure adequate time for case
 7   preparation, and that these factors outweigh the best interests of the public and the
 8   Defendant in a speedy trial.
 9          Accordingly, IT IS ORDERED that the Stipulated Motion to Continue Trial Date
10   and Pretrial Motions Deadline (Dkt. #21) is GRANTED. The trial date in this matter is
11   continued from March 16, 2020 to October 19, 2020.
12          IT IS FURTHER ORDERED that the period of time from the date of this Order
13   until the new trial date of October 19, 2020, is excluded time pursuant to the Speedy Trial
14   Act, 18 U.S.C. § 3161(h)(7)(A).
15          Additionally, IT IS ORDERED that all pretrial motions, including motions in
16   limine, shall be filed no later than July 31, 2020.
17          DATED this 5th day of February, 2020.
18

19
                                                           A
                                                           The Honorable Richard A. Jones
20                                                         United States District Judge
21

22

23

24

25

                                                                                      LAW OFFICES
      ORDER CONTINUING TRIAL DATE AND                                    CALFO EAKES & OSTROVSKY LLP
      PRETRIAL MOTIONS DEADLINE - 2                                        1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101
      (CASE NO. 2:19-cr-00258-RAJ)                                       TEL, (206) 407-2200 FAX, (206) 407-2224
